           Case 1:19-cv-03103-CKK Document 21 Filed 08/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
EVERYTOWN FOR GUN SAFETY                      )
SUPPORT FUND,                                 )
                                              )
               Plaintiff,                     )
                                              )      Civil Action No. 19-3103 (CKK)
               v.                             )
                                              )
UNITED STATES DEPARTMENT                      )
OF JUSTICE,                                   )
                                              )
               Defendant.                     )
                                              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of February 18, 2020, Plaintiff Everytown for Gun

Safety Support Fund and Defendant United States Department of Justice (“DOJ”) respectfully

submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff’s two April 2018 FOIA requests to DOJ’s Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. The first request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request, which contains three parts, seeks records pertaining to certain

gun violence reduction initiatives launched in 2015 and 2016, and related communications

between DOJ officials and specified gun lobby organizations and gun industry members. See

ECF No. 1, Exs. A & C.

       .
          Case 1:19-cv-03103-CKK Document 21 Filed 08/13/21 Page 2 of 3




       As previously reported, on February 26, 2021, Defendant provided its final response to

Plaintiff’s second FOIA request. On June 14, 2021, Plaintiff requested that Defendant provide an

informal Vaughn index / justification of withholdings for records withheld in their entirety and

also asked the agency to reconsider its redactions, based on Exemptions 5 and 6, with respect to

four specific records. Defendant has agreed to provide an informal Vaughn index / justification

of withholdings for the material specified by Plaintiff, both for the material withheld in full, as

well as the four specified records with redactions. Defendant intends to prepare and provide

Plaintiff with the informal Vaughn index / justification of withholdings within approximately 30

days, which will allow approximately 30 days for Plaintiff to review the information provided

and for the parties to confer further prior to the filing of the next Joint Status Report. Plaintiff

continues to reserve all rights concerning the sufficiency of all of Defendant’s responses to

Plaintiff’s first and second requests, including by challenging the merits and/or scope of

Defendant’s redactions.

       Pursuant to the Court’s February 18, 2020, Minute Order, the parties propose to submit a

further Joint Status Report on October 12, 2021, to advise the Court of the status of the case and

submit a joint briefing schedule, as appropriate.

Dated: August 13, 2021                        Respectfully submitted,

                                                  /s/ Murad Hussain
                                              Arnold & Porter Kaye Scholer LLP
                                              Murad Hussain (D.C. Bar No. 999278)
                                              David McMullen, PhD (D.C. Bar No. 1600382)
                                              601 Massachusetts Ave., N.W.
                                              Washington, D.C. 20001-3743
                                              Telephone: (202) 942-5000
                                              Murad.Hussain@arnoldporter.com
                                              David.McMullen@arnoldporter.com

                                              Alexander Shaknes
                                              250 West 55th Street


                                                    2
Case 1:19-cv-03103-CKK Document 21 Filed 08/13/21 Page 3 of 3




                          New York, NY 10019-9710
                          Tel: (212) 836-8000
                          Alexander.Shaknes@arnoldporter.com
                          Jesse.Feitel@arnoldporter.com

                          Counsel for Plaintiff

                          CHANNING D. PHILLIPS, D.C. Bar #415793
                          Acting United States Attorney

                          BRIAN P. HUDAK
                          Acting Chief, Civil Division

                          By:     /s/ Paul Cirino
                          PAUL CIRINO, D.C. Bar #1684555
                          Assistant United States Attorney
                          Civil Division
                          U.S. Attorney’s Office, District of Columbia
                          555 4th Street, N.W.
                          Washington, D.C. 20530
                          Telephone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Counsel for Defendant




                              3
